Citation Nr: 1105405	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-33 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2009 and March 2009 rating determinations 
of a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing held 
in June 2010; a transcript of that hearing is associated with the 
claims folder.


FINDING OF FACT

The competent and probative evidence is, at the very least, in 
relative equipoise as to whether the Veteran's current bilateral 
hearing loss is due, in part, to service-related acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected 
compensation benefits for bilateral hearing loss.  He testified 
that it is his belief that his hearing loss is the result of 
exposure to noise from various weapons trainings throughout 
service, diesel engines while performing his duties as a diesel 
mechanic, and tank fire while delivering munitions to armored 
divisions during training exercises.  According to statements 
received during this appeal, the Veteran has experienced ringing 
in his ears since service, and he first noticed a decrease in his 
hearing approximately one year after being assigned to his 
infantry outfit.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  Generally, this requires (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, 
service connection may be established either by showing that a 
chronic disability or disease was incurred during service and 
later manifestations of such chronic disability or disease are 
not due to intercurrent cause(s) or that a disorder or disease 
was incurred during service and there is evidence of continuity 
of symptomatology which supports a finding of chronicity since 
service.  38 C.F.R. § 3.303(b).  Finally, certain chronic 
disabilities, such as hearing loss (as an organic disease of the 
nervous system), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Here, the Veteran's service treatment records do not demonstrate 
a hearing loss disability, as defined for VA compensation 
purposes.  See 38 C.F.R. § 3.385 (2010).  And while the Board 
acknowledges that the Veteran is competent to report a noticeable 
decrease in his hearing during and after service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), such lay evidence is not 
sufficient to establish incurrence of a hearing loss disability 
during service or within one year of service separation.  See 
38 C.F.R. § 3.385 (2010).  The earliest audiometric data of 
record showing that the Veteran meets the criteria for a hearing 
loss disability is July 1991 for the left ear and June 2000 for 
the right ear.  

Initially, the Board observes that the lack of contemporaneous 
evidence of a chronic hearing loss disability during and shortly 
after military service weighs against a finding that the 
Veteran's current hearing loss was incurred during service.  
However, the absence of such affirmative evidence is not fatal to 
his claim.  Rather, the Board must consider whether there is 
competent evidence which attributes post-service hearing loss to 
some service injury or event.  Hensley v. Brown, 5 Vet. App. 155 
(1993); 38 C.F.R. § 3.303(d).  

With respect to the Veteran's claimed in-service noise exposure, 
the Board finds that the evidence of record tends to support his 
lay assertions of acoustic trauma during service.  In this 
regard, weapons training is an expected part of basic training 
and the Veteran's separation document (DD Form 214) confirms that 
he was assigned to a Supply and Transportation battalion as a 
heavy vehicle driver, thereby corroborating his testimony 
regarding exposure to tank fire during training exercises.  See 
38 U.S.C.A. § 1154(a) (West 2002) (due consideration must be 
given to the places, types, and circumstances of a veteran's 
service).  As for his lay testimony regarding training and 
service as a diesel mechanic, there is nothing of record to 
confirm this.  However, there is also nothing to dispute it, and 
the Board has no reason to doubt the credibility of the Veteran, 
especially given that it has been able to confirm other lay 
contentions such as his assignment to a Supply and Transportation 
battalion.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Turning to the issue of whether his current hearing loss is 
related to in-service noise exposure, the only competent evidence 
of record directly addressing the issue of etiology is a January 
2009 VA examination report and a February 2009 medical report 
submitted by a private internist.  The former evidence contains 
an opinion that the Veteran's hearing is "not likely . . . 
related to his military noise exposure," and that likely 
contributing factors to his current hearing loss disability 
include post-service noise exposure, aging, and post-service 
health conditions.  The latter report, on the other hand, states 
that it is "as likely as not that [the Veteran's] tinnitus and 
hearing loss [are] the result of his active military service."  

In evaluating the probative weight to afford to these conflicting 
opinions, the Board notes that the February 2009 private medical 
opinion of record was not based upon a review of the claims file.  
However, the physician did note that the Veteran's medical 
records pertaining to his general health, and specifically his 
tinnitus and hearing loss, were reviewed.  The report also 
contains a description of noise exposure during service.  
Finally, the physician indicated that the basis for the positive 
opinion is that there is "no other intervening cause of [the] 
magnitude [of artillery and rifle fire] that could account for 
[the Veteran's] hearing problems."  The opinion therefore 
appears adequate upon which to base a determination.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  

Conversely, the January 2009 VA examiner appears to rely heavily 
on the fact that the Veteran's September 1968 separation 
audiogram does not demonstrate hearing loss in concluding that 
his current hearing loss is not related to in-service noise 
exposure.  However, the United States Court of Appeals for 
Veterans Claims has held that a lack of hearing loss at 
separation cannot, by itself, constitute conclusive evidence that 
service connection is not warranted.  Hensley v. Brown, 5 Vet. 
App. 155, 164 (1993).  Furthermore, the Board finds reliance on 
the September 1968 separation audiogram alone to be inadequate 
absent any explanation as to why the results of the September 
1968 separation examination show better hearing than the 
Veteran's February 1966 entrance audiogram.  This "improvement" 
in hearing, when viewed in conjunction with the Veteran's lay 
testimony that he did not undergo audiological testing at 
separation, casts doubt on the reliability of the September 1968 
audiogram.  

Finally, the Board acknowledges that the January 2009 VA examiner 
did not believe that either the Veteran's hearing loss or 
tinnitus was related to military noise exposure.  She did, 
however, indicate that tinnitus is "as likely as not a symptom 
associated with the [Veteran's] hearing loss."  The VA has 
previously determined that the Veteran's tinnitus was incurred 
during his active military service.  Thus, despite her overall 
negative opinion, it seems that the January 2009 VA examination 
report actually supports finding a causal connection between 
hearing loss and service.  

The Board acknowledges that the Veteran may have incurred 
additional acoustic trauma following his separation from service 
and that some of his hearing loss may be related to the aging 
process.  However, service connection does not require that the 
sole etiology of a disease be service-related.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the present case, the February 
2009 private medical report contains a medical opinion which 
attributes the Veteran's current hearing loss to service-related 
acoustic trauma.  Additionally, the January 2009 VA examination 
report can reasonably be interpreted to attribute at least some 
part of the Veteran's hearing loss to military noise exposure 
given that tinnitus has already been found to have been incurred 
during service and the examiner indicated that it is a symptom 
associated with his hearing loss.  Therefore, affording all 
reasonable doubt in favor of the Veteran, the Board finds that 
service connection for bilateral hearing loss should be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).
	

ORDER

Service connection is granted for bilateral hearing loss.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


